DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of 17/679,693
A method of rendering audio content of an audio program, the method comprising: receiving the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; receiving, from an interface, additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel determining associated parameters associated with the selected mix; and outputting the selected mix and the associated parameters.


Claim 1 of 11081118
A method of rendering audio content determined by an object based audio program, wherein the program includes at least one bed of speaker channels, a set of object channels, and object related metadata, said method comprising: (a) determining a selected subset of the set of object channels; (b) providing a menu of selectable mixes of audio content, each of the selectable mixes being indicative of a different mix of audio content of one said bed of speaker channels and audio content of a subset of the set of object channels, wherein at least a part of the object related metadata is indicative of at least one constraint or condition on which of the selectable mixes are included in the menu; (c) selecting one of the selectable mixes from the menu, thereby determining the selected subset of the set of object channels; and (d) rendering audio content determined by the object based audio program based on the object related metadata, and determining a mix of first audio content based on the bed of speaker channels and the selected subset of the set of object channels.
Claim 7 of 17/679,693
An apparatus for rendering audio content of an audio program, the apparatus comprising: a first subsystem configured to receive the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; a second subsystem further configured to receive from an interface additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel; a third subsystem configured to determine associated parameters associated with the selected mix; and a rendering subsystem configured to output the selected mix and the associated parameters.

Claim 3 of 11081118
A system for rendering audio content determined by an object based audio program, wherein the program includes at least one bed of speaker channels, a set of object channels, and object related metadata, said system comprising: a first subsystem configured to determine a selected subset of the set of object channels; a second subsystem configured to provide a menu of selectable mixes of audio content, each of the selectable mixes being indicative of a different mix of audio content of one said bed of speaker channels and audio content of a subset of the set of object channels, wherein at least a part of the object related metadata is indicative of at least one constraint or condition on which of the selectable mixes are included in the menu; a third subsystem configured to select one of the selectable mixes from the menu, thereby determining the selected subset of the set of object channels; and a fourth subsystem configured to render audio content determined by the object based audio program based on the object related metadata, and determine a mix of first audio content based on the bed of speaker channels and the selected subset of the set of object channels.


Claims 1 & 7 (of application number 17/679,693 hereinafter referred to as ‘693) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of U.S. Patent 11081118 (hereinafter referred to as ‘118). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 & 7 of ‘693 are a broader recitation of the same invention claimed in claims 1 & 3 of ‘118. Therefore, ‘118 claims 1 & 3 are encompassed by ‘693 claims 1 & 7.

Claim 1 of 17/679,693
A method of rendering audio content of an audio program, the method comprising: receiving the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; receiving, from an interface, additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel determining associated parameters associated with the selected mix; and outputting the selected mix and the associated parameters.

Claim 1 of 10832690
A method of rendering audio content for an audio program, wherein the program includes at least one object channel and metadata, said method comprising: (a) receiving information regarding the object channel and the metadata of the program; (b) providing a set of selectable predetermined mixes of audio content of the program including the predetermined mix of content to an interface, wherein the metadata of the program includes a syntax element that indicates the interface; and (c) rendering, based on the set of selectable predetermined mixes of audio content, the at least one object channel based on at least some of the metadata, wherein the rendering is based on a selected subset of the set of selectable predetermined mixes of audio content of the program, wherein the rendering includes selecting and mixing content of the at least one object channel in response to the at least some of the metadata.
Claim 7 of 17/679,693
An apparatus for rendering audio content of an audio program, the apparatus comprising: a first subsystem configured to receive the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; a second subsystem further configured to receive from an interface additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel; a third subsystem configured to determine associated parameters associated with the selected mix; and a rendering subsystem configured to output the selected mix and the associated parameters.

Claim 3 of 10832690
An audio processing apparatus configured to render audio content for an audio program, wherein the program includes at least one object channel and metadata, said audio processing apparatus comprising: a first receiver configured to receive information regarding the object channel and the metadata of the program; a second subsystem coupled to the first subsystem and configured to provide a set of selectable predetermined mixes of audio content of the program including the predetermined mix of content to an interface, wherein the metadata of the program includes a syntax element that indicates the interface; and a rendering subsystem, coupled to the first subsystem and the second subsystem, and configured to render, based on the set of selectable predetermined mixes of audio content, the at least one object channel based on at least some of the metadata, wherein the rendering is based on a selected subset of the set of selectable predetermined mixes of audio content of the program, wherein the rendering includes selecting and mixing content of the at least one object channel in response to the at least some of the metadata.


Claims 1 & 7 (of application number 17/679,693 hereinafter referred to as ‘693) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of U.S. Patent No. 10832690 (hereinafter referred to as ‘690). 
Claims 1 & 7 of ‘693 are a broader recitation of the same invention claimed in claims 1 & 3 of ‘690. Therefore, ‘690 claims 1 & 3 are encompassed by ‘693 claims 1 & 7.

Claim 1 of 17/679,693
A method of rendering audio content of an audio program, the method comprising: receiving the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; receiving, from an interface, additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel determining associated parameters associated with the selected mix; and outputting the selected mix and the associated parameters.

Claim 1 of 10553225
A method of rendering audio content for an audio program, wherein the program includes at least one object channel and metadata, wherein the metadata is indicative of at least one selectable predetermined mix of content including the at least one object channel, wherein the metadata includes rendering parameters for each said predetermined mix, said method including steps of: (a) receiving the object channel and metadata of the program; (b) providing to a controller a set of selectable predetermined mixes of audio content of the program including the predetermined mix of content, wherein the controller is configured to provide an interface relating to mixes which are available for selection, wherein the metadata includes a syntax element that indicates the interface; (c) receiving from the controller a selection of the predetermined mixes, wherein the selection indicates a selected subset of the set of selectable predetermined mixes of audio content of the program; and (d) rendering the at least one object channel based on at least some of the metadata that indicates the selected subset of the set of selectable predetermined mixes of audio content of the program, wherein the rendering includes selecting and mixing content of the at least one object channel in response to the at least some of the metadata that indicates the selected subset of the set of selectable predetermined mixes of audio content of the program.
Claim 7 of 17/679,693
An apparatus for rendering audio content of an audio program, the apparatus comprising: a first subsystem configured to receive the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; a second subsystem further configured to receive from an interface additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel; a third subsystem configured to determine associated parameters associated with the selected mix; and a rendering subsystem configured to output the selected mix and the associated parameters.

Claim 2 of 10553225
An audio processing unit configured to render audio content for an audio program, wherein the program includes at least one object channel and metadata, wherein the metadata is indicative of at least one selectable predetermined mix of content including the at least one object channel, and the metadata includes rendering parameters for each said predetermined mix, said audio processing unit including: a first subsystem configured to receive the object channel; a second subsystem coupled to the first subsystem and configured to provide to a controller a set of selectable predetermined mixes of audio content of the program including the predetermined mix of content, wherein the controller is configured to provide an interface relating to mixes which are available for selection, wherein the metadata includes a syntax element that indicates the interface; a third subsystem coupled to the second subsystem and configured to receive from the controller a selection of the predetermined mixes, wherein the selection indicates a selected subset of the set of selectable predetermined mixes of audio content of the audio program; and a rendering subsystem, coupled to the first subsystem and the third subsystem, and configured to render the at least one object channel based on at least some of the metadata that indicates the selected subset of the set of selectable predetermined mixes of audio content of the audio program, wherein the rendering includes selecting and mixing content of the at least one object channel in response to the at least some of the metadata that indicates the selected subset of the set of selectable predetermined mixes of audio content of the audio program.


Claims 1 & 7 (of application number 17/679,693 hereinafter referred to as ‘693) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10553225 (hereinafter referred to as ‘225). 
Claims 1 & 7 of ‘693 are a broader recitation of the same invention claimed in claims 1-2 of ‘225. Therefore, ‘225 claims 1-2 are encompassed by ‘693 claims 1 & 7.

Claim 1 of 17/679,693
A method of rendering audio content of an audio program, the method comprising: receiving the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; receiving, from an interface, additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel determining associated parameters associated with the selected mix; and outputting the selected mix and the associated parameters.

Claim 1 of 10276172
A method of rendering audio content for an audio program, wherein the program includes at least one object channel and metadata, wherein the metadata is indicative of at least one selectable predetermined mix of content including the at least one object channel, wherein the metadata includes rendering parameters for each said predetermined mix, said method including steps of: (a) receiving the object channel and metadata of the program; (b) providing to a controller a set of selectable predetermined mixes of audio content of the program including the predetermined mix of content, wherein the controller is configured to provide an interface menu of mixes which are available for selection; (c) receiving from the controller a selection of the predetermined mixes, wherein the selection indicates a selected subset of the set of selectable predetermined mixes of audio content of the program; and (d) rendering the at least one object channel based on at least some of the metadata that indicates the selected subset of the set of selectable predetermined mixes of audio content of the program, wherein the rendering includes selecting and mixing content of the at least one object channel in response to the at least some of the metadata that indicates the selected subset of the set of selectable predetermined mixes of audio content of the program.
Claim 7 of 17/679,693
An apparatus for rendering audio content of an audio program, the apparatus comprising: a first subsystem configured to receive the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; a second subsystem further configured to receive from an interface additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel; a third subsystem configured to determine associated parameters associated with the selected mix; and a rendering subsystem configured to output the selected mix and the associated parameters.

Claim 3 of 10276172
An audio processing unit configured to render audio content for an audio program, wherein the program includes at least one object channel and metadata, wherein the metadata is indicative of at least one selectable predetermined mix of content including the at least one object channel, and the metadata includes rendering parameters for each said predetermined mix, said audio processing unit including: a first subsystem configured to receive the object channel; a second subsystem coupled to the first subsystem and configured to provide to a controller a set of selectable predetermined mixes of audio content of the program including the predetermined mix of content, wherein the controller is configured to provide an interface menu of mixes which are available for selection; a third subsystem coupled to the second subsystem and configured to receive from the controller a selection of the predetermined mixes, wherein the selection indicates a selected subset of the set of selectable predetermined mixes of audio content of the audio program; and a rendering subsystem, coupled to the first subsystem and the third subsystem, and configured to render the at least one object channel based on at least some of the metadata that indicates the selected subset of the set of selectable predetermined mixes of audio content of the audio program, wherein the rendering includes selecting and mixing content of the at least one object channel in response to the at least some of the metadata that indicates the selected subset of the set of selectable predetermined mixes of audio content of the audio program.


Claims 1 & 7 (of application number 17/679,693 hereinafter referred to as ‘693) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of U.S. Patent No. 10276172 (hereinafter referred to as ‘172). 
Claims 1 & 7 of ‘693 are a broader recitation of the same invention claimed in claims 1 & 3 of ‘172. Therefore, ‘172 claims 1 & 3 are encompassed by ‘693 claims 1 & 7.

Claim 1 of 17/679,693
A method of rendering audio content of an audio program, the method comprising: receiving the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; receiving, from an interface, additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel determining associated parameters associated with the selected mix; and outputting the selected mix and the associated parameters.

Claim 1 of 11270713
A method of rendering audio content for an audio program, wherein the audio program includes at least one speaker channel, a set of object channels and object related metadata, said object related metadata including rendering parameters for spatially rendering the object channels as spatial audio objects, and metadata indicative of selectable predetermined mixes corresponding to subsets of the at least one speaker channel and the object channels, said method including steps of: a) receiving the audio program; b) providing to a user, by a controller, a menu of the selectable predetermined mixes; c) receiving from the controller a selection by a user of one of the selectable predetermined mixes; d) rendering the selected mix using the rendering parameters for the object channels of said selected mix.
Claim 7 of 17/679,693
An apparatus for rendering audio content of an audio program, the apparatus comprising: a first subsystem configured to receive the audio program, wherein the audio program includes at least an object channel and object channel related metadata for rendering a spatial audio object of the object channel; a second subsystem further configured to receive from an interface additional metadata indicative of a selected mix, wherein the selected mix includes the object channel and dialog related to the object channel; a third subsystem configured to determine associated parameters associated with the selected mix; and a rendering subsystem configured to output the selected mix and the associated parameters.

Claim 2 of 11270713
An audio processing unit configured to render audio content for an audio program, wherein the program includes at least one speaker channel, a set of object channels and object related metadata, said object related metadata including rendering parameters for spatially rendering the object channels as spatial audio objects, and metadata indicative of selectable predetermined mixes corresponding to subsets of the at least one speaker channel and the object channels, said audio processing unit comprising: a first subsystem configured to receive the audio program; a controller coupled to the first subsystem and configured to provide a menu of the selectable predetermined mixes to a user; a second subsystem further configured to receive from the controller a selection, by a user, of one of the selectable predetermined mixes; a rendering subsystem coupled to the first subsystem and the second subsystem and configured to render the selected mix using the rendering parameters for the object channels of said selected mix.


Claims 1 & 7 (of application number 17/679,693 hereinafter referred to as ‘693) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11270713 (hereinafter referred to as ‘713). 
Claims 1 & 7 of ‘693 are a broader recitation of the same invention claimed in claims 1-2 of ‘713. Therefore, ‘713 claims 1-2 are encompassed by ‘693 claims 1 & 7.

Claims 1, 5 & 7 will be allowable if double patenting rejection is overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                 					12/3/2022